GUTHRIE, Justice, retired,
concurring.
I concur in the majority opinion but feel that the following comment should be made. An examination of the case of Dixon v. Ringsby, Wyo., 405 P.2d 271 (1965) and Owens v. Capri, 65 Wyo. 325, 202 P.2d 174 (1949), reveals that Dixon v. Ringsby was decided under a dissimilar statute and prior to the adoption of § 33-28-103, W.S. 1977, in 1971. The Owens v. Capri case did not involve the then exemption statute and in my view has no applicability herein. The statute under which the Dixon case was decided was quite different and much more restrictive than 'the present statutory exemption. In my view, it must be presumed that the legislature intended to adopt a less restrictive definition of the words “regular employee” by repeal of the earlier statute and adoption of the present one. Jordan v. Delta Drilling Company, Wyo., 541 P.2d 39, 43 (1975).